Case 2:20-cv-09582-JFW-E Document 22 Filed 10/26/20 Page 1 of 2 Page ID #:130




  1
  2
                                                           DENIED
                                                BY ORDER OF THE COURT
  3                                             NO SHOWING OF GOOD CAUSE
  4                                              For such a lengthy briefing schedule
  5                                                                     10/26/2020
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 VANESSA BRYANT, a California                 CASE NO. 2:20-cv-09582-JFW(Ex)
    resident,
 12
                                                 [PROPOSED] ORDER GIVING
 13                   Plaintiff,                 EFFECT TO STIPULATION TO
                                                 EXTEND TIME TO RESPOND TO
 14
                 v.                              COMPLAINT & SET BRIEFING
 15                                              SCHEDULE
      COUNTY OF LOS ANGELES, a
 16
      public entity; LOS ANGELES                 Current Response Date for County/
 17   COUNTY SHERIFF’S                           LASD: October 26, 2020
      DEPARTMENT, a public entity; ALEX
 18                                              Current Response Date for Sheriff Alex
      VILLANUEVA, as Sheriff of the
 19   County of Los Angeles and as an            Villanueva: November 13, 2020
 20   individual; and DOES 1-100, inclusive,
                                                 New [Proposed] Response Date:
 21                   Defendants.                November 17, 2020
 22                                              Assigned to the Hon. John F. Walter
 23                                              and Magistrate Judge Charles F. Eick
 24
 25
 26
 27
 28
      479472.1
         ORDER GIVING EFFECT TO STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT & SET
                                        BRIEFING SCHEDULE
Case 2:20-cv-09582-JFW-E Document 22 Filed 10/26/20 Page 2 of 2 Page ID #:131




  1                                             ORDER
  2              The Court, having read and considered Plaintiff Vanessa Bryant (“Plaintiff”)
  3 and Defendants County of Los Angeles, Los Angeles County Sheriff’s Department,
  4 and Sheriff Alex Villanueva’s (collectively, “Defendants”) (together with Plaintiff,
  5 the “Parties”) Stipulation to Extend Time to Respond to Initial Complaint & Set
  6 Briefing Schedule (the “Stipulation”), and good cause having been shown, hereby
  7 ORDERS as follows:
  8              1.    The last day for Defendants to file and serve their response(s) to the
  9                    Complaint shall be November 17, 2020.
 10              2.    If Defendants file motion(s) to dismiss, the Parties will adhere to the
 11                    following briefing schedule:
 12                        Defendants shall file their motion(s) to dismiss on or before
 13                          November 17, 2020;
 14                        Plaintiff shall file her opposition(s) on or before December 11,
 15                          2020; and
 16                        Defendants shall file their reply brief(s) on or before
 17                          December 21, 2020.
 18              3.    The hearing on Defendants’ motion(s) to dismiss shall be set for
 19                    ____________________ at 1:30 p.m.
 20
 21              IT IS SO ORDERED.
 22
 23 DATED: ________________, 2020 DENIED
                                  The Hon. John F. Walter
 24
                                  Judge of the United States District Court
 25
 26
 27
 28
      479472.1
                                                      2
         ORDER GIVING EFFECT TO STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT & SET
                                        BRIEFING SCHEDULE
